Citation Nr: 1505939	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  09-10 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for residuals of hepatitis.

2. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to October 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2008 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

This matter was previously before the Board in March 2012 and May 2013, at which time it was remanded for further development.  It is now returned to the Board.

The Veteran provided testimony at a March 2013 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  No current disabling residuals of inservice hepatitis are shown.

2.  Since September 14, 2007, the effective date of the grant of service connection, the Veteran had, at worst, Level II hearing in the right ear and Level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of hepatitis are not met.  U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for an initial compensable rating for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.383, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated September 2007 and August 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In March 2008, May 2013, and June 2013, VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The service medical records show that on examination prior to entry into service, the Veteran reported a history of having had jaundice, but examination showed no evidence of hepatitis at that time.  Therefore, the Veteran is presumed to have been in sound condition as to hepatitis at that time.  38 U.S.C.A. § 1111 (West 2014).  In September 1966, laboratory testing showed elevated liver function studies.  The assessment at that time was hepatitis. 

VA and private treatment records received in connection with the current claim show that the Veteran has had elevated liver function studies at least since 2006.  Thus, the remaining question is whether the elevated liver functions currently demonstrated are related to the assessment of hepatitis demonstrated in the Veteran's service medical records.

On VA examination in Mary 2013, the examiner noted the in-service diagnosis of hepatitis A in 1966 and a diagnosis of hyperbilirubinemia in May 2011.  The examiner opined that the elevated liver function studies were related to the assessment of hepatitis in the Veteran's service medical records.  The examiner reasoned that the Veteran had hyperbilirubinemia while in service that had persisted.  The Veteran's liver function tests were normal.  The examiner stated that it was at least as likely as not that the persistent hyperbilirubinemia was related to the hyperbilirubinemia that was present in 1966.  It was noted that hyperbilirubinemia was not disabling.  Further, the examiner noted that signs and symptoms in 1996 and the positive hepatitis A test in 2005 indicated that the Veteran had infections hepatitis A in 1966.  It was noted that hepatitis A usually resolves completely with no residual disabling condition.

After considering the evidence of record, the Board finds that the most persuasive evidence of record shows no disabling residual due to the hepatitis A contracted during service.  In addition, while the VA examination found hyperbilirubinemia, that is merely an elevated finding on laboratory test.  The VA examiner specifically stated that the hyperbilirubinemia was not disabling.  Therefore, the Board finds that there is no current disability shown as a result of the hepatitis A identified in service.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that the preponderance of the evidence is against the claim and the service connection for residuals of hepatitis must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss Disability

The Veteran's bilateral hearing loss disability has been assigned a 0 percent rating under Diagnostic Code 6200.  Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII (2014).  

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  38 C.F.R. § 4.85(a) (2014).  Numeric designations  of Levels I through XI are assigned by application of Table VI, in which the percentage of discrimination is intersected with the pure tone decibel loss.  38 C.F.R. § 4.85, Table VI (2014).  The results are then applied to Table VII, for a percentage rating.  Pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d) (2014). 

Where pure tone thresholds are 55 decibels or more at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a) (2014). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b) (2014).

The Veteran's hearing acuity was initially evaluated during a March 2008 VA examination.  The Veteran reported difficulty understanding the television and talking with people when they were not facing him.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
50
70
LEFT
20
35
30
60
60

Those results show an average pure tone threshold of 43.75 decibels in the right ear and 46.25 decibels in the left ear.  Speech recognition ability was 88 percent in the right ear and 88 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level II in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a 0 percent disability rating.

An April 2009 VA audiology consultation found, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
55
70
LEFT
20
35
30
60
60

Those results show an average pure tone threshold of 45 decibels in the right ear and 46.25 decibels in the left ear.  Speech recognition ability was92 percent in the right ear and of 92 percent in the left ear. Applying those values to Table VI results in a numeric designation of Level II in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a 0 percent disability rating.

The Veteran's hearing acuity was most recently examined during a VA examination in June 2013, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
45
80
LEFT
30
30
45
60
65

Those results show an average puretone threshold of 50 decibels in each ear.  Speech recognition ability was 86 percent in the right ear and 84 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level II in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a 0 percent disability rating.

There are no other VA Medical Center or private audiogram findings of record.

The Veteran's bilateral hearing loss disability has not been shown to be worse than Level II in the right ear and Level II in the left ear at any point during the appeal.  Those results fall within the schedular criteria for a 0 percent rating.  The Veteran's hearing loss does not meet criteria for exceptional patterns of hearing impairment.  38 C.F.R. §§ 4.85(c), 4.86 (2014).  Therefore, a compensable rating for the period under review is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

Consideration has been given to assigning any staged ratings.  However, at no time during the period under review has the disability warranted a higher schedular rating than those ratings currently assigned.  

In addition to providing objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report because of the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board has considered the Veteran's statements regarding the severity of his hearing loss and his ability to hear people and the television. The Board does not discount the difficulties that the Veteran experiences as a result of bilateral hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the bilateral hearing loss disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  The evidence does not show frequent hospitalizations or that hearing loss caused marked interference with employment or his prior employment.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for bilateral hearing loss, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of hepatitis is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


